Citation Nr: 0004452	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-03 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for status post total 
arthroplasty of the left knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from May 1962 to May 1964 
and from July 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1997 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which confirmed a previously assigned 
30 percent rating for status post total arthroplasty of the 
left knee.  

The veteran contends that his left knee disability is more 
disabling than contemplated by the assigned 30 percent 
evaluation.  Pursuant to the applicable diagnostic code, the 
minimum rating for a knee replacement (subsequent to the 
first year following implantation of the prosthesis) is a 30 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (1999).  In order for the veteran to receive a 60 
percent rating under Diagnostic Code 5055, the evidence must 
demonstrate chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  
Intermediate degrees of weakness, pain or limitation of 
motion are to be rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5261, or 5262 which provide for 
evaluation of ankylosis of the knee, limitation of extension 
of the knee, and impairment of the tibia and fibula, 
respectively.  38 C.F.R. § 4.71a, Code 5055 (1999).  

What is significant about the applicable rating criteria is 
that limitation of motion is a pertinent aspect of the 
evaluation.  Id.  Given such a rating requirement, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(Emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in September 1997, the veteran's complaints 
of chronic left knee pain were noted.  Additionally, clinical 
findings relative to his left knee were made.  Specifically, 
the examiner reported that the left knee had 90 degrees of 
flexion and 0 degrees of extension.  It was also reported 
that McMurray's test was negative.  X-rays at this time 
revealed a total prosthesis with intact femoral and tibial 
components and no fracture.  However, no attempt was made to 
quantify the veteran's pain in terms that can be used to 
apply the pertinent rating criteria.  Consequently, it may be 
said that the examination report was not responsive to the 
mandate of DeLuca.  For example, while a veteran may have 
almost normal range of motion demonstrated in a clinical 
setting, his functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, he must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to the level of disability 
caused by the pain or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand for a VA 
examination to ascertain the degree of left knee impairment 
is required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

It should also be pointed out that it is not clear from the 
available record whether a hearing before a RO hearing 
officer, scheduled for September 8, 1998, was ever conducted, 
and if so, whether a transcript of the hearing was completed.  
Clarification of this point should be sought.

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record all pre- and 
post-operative treatment records 
including any physical therapy records.  
38 C.F.R. § 3.159 (1999).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
in adjudicating such a claim.

3.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claim's file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his total arthroplasty 
of the left knee, including problems such 
as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999). The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the left knee 
should be equated with additional loss in 
range of motion (beyond that demonstrated 
clinically) due to these factors.  See 
DeLuca, supra.  Additionally, the 
examiner should indicate whether any 
surgical scar is superficial, poorly 
nourished, with repeated ulceration, or 
is tender and painful on objective 
demonstration.  If the veteran has 
instability of the knee due to service-
connected disability, this problem should 
be described as "slight," "moderate," 
or "severe."

4.  The RO should ascertain whether a 
hearing was conducted in September 1998.  
If so, a copy of the transcript should be 
associated with the file.  If not, an 
explanation for this should be set forth.  
In this regard, if the failure to conduct 
a hearing was for reasons other than the 
veteran failing to report without good 
cause, the veteran should be given 
another opportunity to appear at a 
hearing.  

5.  The RO should then review the claim 
on appeal.  Particular consideration 
should be given by the RO to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.118 (1999) and the 
precepts of DeLuca, supra, and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If any 
action taken remains adverse to the 
veteran, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran fails to report for the 
examination without good cause, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran has been given an opportunity to respond to 
the SSOC, the claim's folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

